Citation Nr: 0806495	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

In January 2007, the Court of Appeals for Veterans Claims 
(Court) vacated a prior Board decision and directed that 
additional development be accomplished.  That development 
having been completed, the case is once again before the 
Board.


FINDING OF FACT

The evidence relates the veteran's hearing loss to his time 
in service.


CONCLUSION OF LAW

Criteria for service connection for hearing loss have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he currently has hearing loss as a 
result of noise exposure while in service.  The veteran 
reported that he was a medic assigned to an armor unit; and, 
while in Germany, he participated in 4 field exercises which 
each lasted approximately 30 days.  These exercises involved 
maneuvering tanks and live fire, and as the company medic, 
the veteran indicated that he was required to observe what 
was going on, which included tanks firing.  The veteran 
indicated that he was never provided with any hearing 
protection. 

The veteran's DD-214 confirms that he was in an armor unit 
and that he was a medic.  At a VA examination in July 2004, 
the veteran reported being exposed to 65 ton tanks, M-60s, 
and bazookas.  

Service medical records fail to show hearing loss at the time 
of the veteran's separation, but the veteran reported (in a 
June 2003 written statement) that he had noticed his hearing 
getting worse while in service, and he remembered a physician 
at the dispensary telling him that he had "acoustic trauma" 
hearing loss; although no record of this diagnosis was found 
in the veteran's service medical records. 

The veteran also reported that he took a hearing test at the 
University of Akron in 1970 and was told that he had 
permanent hearing damage.  Unfortunately, the University of 
Akron indicated that they did not have any records before 
1975, and therefore they had no records for the veteran. 

As such, the earliest post-service medical records showing 
that the veteran had hearing loss are dated in January 1984, 
when the veteran underwent a pre-employment examination that 
showed both mid-range and high range frequency losses.  In 
October 1994, the veteran underwent a left stapedectomy.

In September 2004, the veteran underwent a VA examination 
which again confirmed bilateral hearing loss.  However, while 
the veteran related a history of military noise exposure, the 
examiner noted that the veteran's service medical records 
showed normal hearing both at the time of induction and at 
separation; and, based on the service medical records, the 
examiner opined that it was less likely than not that the 
veteran's hearing loss was associated with his military noise 
exposure.  Nevertheless, the examiner did note that it was 
possible that some high frequency hearing loss was present 
during the veteran's time in service that was not measured by 
the audiometric testing completed at separation.

In response to the VA examiner's opinion, the veteran sought 
a second medical opinion.  In a March 2006 letter, a private 
physician (James S. Barna, M.D.)  indicated that he had 
reviewed the veteran's service medical records, which he 
indicated were missing key information and therefore were 
unreliable to determine whether the veteran suffered noise 
induced hearing loss while in service.  Dr. Barna then opined 
that his testing showed a hearing loss that was more likely 
than not a hearing loss that was associated with noise 
exposure while in the armed forces.

The veteran underwent a second VA examination in October 2007 
which again showed that he had hearing loss, and it was noted 
that the veteran's exposure to acoustic trauma while in the 
service had been conceded by VA.  The examiner noted that the 
veteran entered service with normal hearing and left the 
service without a full audiometric examination.  The examiner 
indicated that the tanks the veteran was around may have been 
loud enough to cause damage to the auditory system, and 
therefore the benefit of the doubt would tend toward a likely 
military connection if there were not inconsistencies in the 
veteran's responses.  The examiner went on that if the 
veteran had not admitted to knowing how to pass an audio to 
get out of the service she would conclude that the benefit of 
the doubt should go to him.  

The logic of the examiner is somewhat perplexing in that it 
appears that she is suggesting that if the veteran did not 
fake his audiogram to show normal hearing at service 
separation, she would resolve the case in his favor.  
However, if the veteran had faked the audiological test to 
make it normal, then logically he would have had hearing 
loss, which would support his contention that he began to 
lose hearing while in service. 

The veteran similarly took issue with the examiner's 
statement, but based on the decision in this case, no 
additional discussion of the subject is necessary.  Given 
that the examiner states that the benefit of the doubt would 
tend toward a likely military connection between acoustic 
noise exposure and hearing loss, her statement will be taken 
to mean that it is as likely as not that the veteran's 
current hearing loss was caused by military noise exposure.  
When this statement is combined with the private medical 
opinion which concluded the same, the evidence is at least in 
relative equipoise with the VA opinion that concluded that 
the veteran's hearing loss was not related to his time in 
service.  As such, resolving reasonable doubt in the 
veteran's favor, the veteran's claim of entitlement to 
service connection for bilateral hearing loss is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


